2022 IL App (1st) 191217-U

                                                                             THIRD DIVISION
                                                                             June 15, 2022

                                          No. 1-19-1217

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________


THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     Cook County.
                                          )
v.                                        )     No. 16 CR 16837
                                          )
STEVEN POPPO,                             )     Honorable
                                          )     Allen Murphy and Patrick Coughlin,
      Defendant-Appellant.                )     Judges Presiding.
_____________________________________________________________________________

       JUSTICE McBRIDE delivered the judgment of the court.
       Presiding Justice Gordon and Justice Burke concurred in the judgment.

                                             ORDER


¶1     Held: The evidence was sufficient to prove that defendant committed first-degree murder,
             and to rebut defendant’s claim of self-defense.

¶2     Following a bench trial, defendant, Steven Poppo, was found guilty of first-degree murder

and several other offenses arising out of the October 9, 2016, shooting death of the victim, Gerald

Fortson. In this appeal, defendant contends that the evidence showed he was legally justified in

shooting the victim to prevent the forcible felony of robbery, and accordingly, that the State failed
No. 1-19-1217


to prove his guilt of first-degree murder beyond a reasonable doubt. In the alternative, defendant

contends that the court denied him his due process right to a fair trial by failing to “properly

consider” his self-defense claim.

¶3      The record shows that defendant was charged with first degree murder, unlawful use of a

weapon by a felon, possession of a controlled substance with intent to deliver and possession of a

controlled substance. The following evidence was presented at defendant’s bench trial.

¶4      Damonte Fernando testified that he and the victim were friends. On October 9, 2016, he

and the victim were smoking marijuana at the home of another friend, Jamonte McCarter, in Sauk

Village. Fernando and the victim wanted to buy more marijuana. Fernando and the victim’s regular

dealer was not available, so McCarter referred them to his dealer, identified as “Poppo.” The victim

called Poppo, who gave them an address where they could purchase marijuana. At approximately

7:21 p.m., Fernando drove the victim in Fernando’s Ford Taurus sedan to the address, a home on

Nichols Drive in Sauk village. Fernando and the victim planned to buy 3.5 grams of marijuana for

a total of price of $40, with each contributing $20.

¶5      When they arrived at the address, Fernando remained in the car while the victim walked

up to the house and knocked on the front door. Defendant opened the door and spoke to the victim.

Fernando was able to see defendant, as the area was well lit by a light outside the home and a

streetlight. Defendant then went back in the house, and the victim sat outside the front door for

two or three minutes. The victim then walked back to the vehicle and re-entered the front passenger

seat. The victim told Fernando that defendant was going to come back out with the marijuana. The

car was facing north toward Torrance and was in drive because Fernando expected the transaction

to be brief.




                                                 2
No. 1-19-1217


¶6     After approximately three minutes, defendant walked up to the driver’s side where

Fernando was sitting. Fernando had both hands out in front of him and was holding his phone in

one hand. Fernando indicated to defendant to go around to the passenger side because the victim

had the money. Fernando observed defendant to be light-skinned, and wearing glasses, black

jogging pants and a black hoodie with the hood up. Defendant had his right hand in the top right

side of his hoodie and his left hand in the left pocket of his pants. Defendant went around to the

passenger side where the victim’s window was down, and Fernando heard the victim ask to smell

the marijuana. Defendant initially said no, but then agreed. Fernando saw defendant holding the

top of a bag of marijuana in his left hand. The victim was holding money in his left hand, and the

bottom of the bag with his right hand. The victim was trying to smell the marijuana, but defendant

would not let go of the bag. Fernando heard the victim say something to defendant, and then the

victim said something like “come on, we’re gone.” Fernando then saw defendant pull a silver gun

from the right side of his hoodie. Fernando saw sparks flashing and heard the loud bang of a gun

going off. The victim “jump[ed]” toward Fernando and began to cough up blood. Fernando

testified that neither he nor the victim had any weapons with them and neither of them ever

threatened defendant.

¶7     After the shooting, Fernando drove north on Nichols and turned onto Torrance Avenue.

The victim was unable to speak, and Fernando took the victim out of the car and placed him on his

back. A man driving by stopped and performed CPR on the victim. An ambulance and police

officers arrived, and Fernando gave the officers the bag of marijuana that the victim and defendant

had been holding. The victim was taken away in the ambulance and Fernando later learned that he

had died.




                                                3
No. 1-19-1217


¶8     On cross-examination, Fernando testified that neither he nor the victim knew defendant

before that night. The victim came back to the car and sat with his seat reclined almost even with

the back seat. When defendant initially approached the vehicle, Fernando was on his phone looking

at social media. At the point when the victim was trying to smell the marijuana, Fernando started

paying closer attention to the victim and defendant. Fernando testified that he and the victim

intended to purchase 3.5 grams of marijuana with $40, and denied that they were trying to buy 7

grams of marijuana worth $80. Fernando acknowledged that he was not at the door with the victim,

and he did not hear the victim ask defendant for 3.5 grams. Fernando denied that he and the victim

intended to rob defendant or for the victim to snatch the bag of marijuana. Initially, after Fernando

pulled away, he was unaware that the bag of marijuana was in the car. Fernando testified that he

did not see any “struggle” over the bag. The victim was “just trying to sniff the weed, and

[defendant] wouldn’t let it go.”

¶9     Lawrence Paraday testified that he was driving on Torrance Avenue near 221st Street in

Sauk Village when he saw a man near a Ford Taurus parked in the middle of the street asking for

help. Paraday and his passenger, Roberto, walked over to the car and saw a black man pulling a

young, bloody, incoherent black man who had been shot out of the passenger seat. While Roberto

was on the phone with 911, the man said his friend was shot in the back. Roberto applied pressure

to the bullet hole, then attempted to check for a pulse. Roberto could not find a pulse and began to

perform CPR. The police arrived, then an ambulance arrived, and the young man was placed on a

stretcher and taken away.

¶ 10   Ryan Hilt testified that as of October 2016, he had been buying marijuana from defendant,

whom he identified in court, for almost a year. On the evening of October 9, 2016, Hilt texted

defendant, defendant responded, and Hilt drove to defendant’s residence on Nichols Lane in Sauk



                                                 4
No. 1-19-1217


Village. When he arrived at defendant’s residence, Hilt noticed a dark colored Ford four-door

sedan parked in front of defendant’s residence. Hilt approached it “head on,” and noticed that its

headlights and taillights were illuminated. He pulled around the sedan, parked in front of

defendant’s house behind that vehicle, facing the opposite direction, and turned the car lights off.

Hilt texted defendant that he was outside his home, as he usually did when purchasing marijuana

from him. Hilt received a response from defendant, then sat with his head down looking at his

phone. Hilt then heard one loud bang go off behind him, looked in his rear-view mirror, and saw

the sedan speeding off toward 223rd Avenue at a high rate of speed. He did not see anyone outside

and did not see what caused the loud bang. Hilt panicked and drove south. Less than ten minutes

later, Hilt called defendant. Defendant answered, and Hilt asked him if he was okay and what

happened. Defendant replied that he could not speak and hung up on him. Hilt never spoke with

defendant again. Hilt further testified that shortly after the incident, he told Sauk Village Police

that defendant told him that he was okay but could not talk to him at that time.

¶ 11     Keith Simmons testified that he met defendant approximately five years prior to 2016.

They were close like brothers, and Simmons moved into the home defendant and defendant’s

father shared on Nichols Drive in Sauk Village. As of October 2016, Simmons lived in the rear of

the top floor, defendant’s father lived in the front of that floor, and defendant lived on the lower

floor.

¶ 12     At approximately 7 p.m. on October 9, 2016, Simmons was at the residence with defendant

and his father, eating, smoking marijuana and drinking alcohol. Simmons testified that he had not

consumed so much that he was unable to be aware of his surroundings. Simmons observed “bings”

on defendant’s cell phone indicating incoming text messages. After receiving each text, defendant

would go outside momentarily, and then come back inside. He observed defendant bring sealed



                                                 5
No. 1-19-1217


marijuana outside with him and was aware that defendant was selling it. Simmons testified that

he, too, occasionally sold marijuana from the home. While defendant was outside, Simmons heard

a single gunshot but could not tell what direction the gunshot came from. Simmons opened the

front door where he encountered defendant, who appeared flustered, and they both went back

inside. Once inside, Simmons asked defendant what happened, and defendant did not respond.

Defendant then took his hands out of the zippered front pocket of his hoodie and Simmons saw

that defendant had his .38-caliber chrome revolver with a wooden handle in one of his hands.

Defendant put the revolver on his bed, received some texts, wiped the revolver down, took bullets

or empty shells out of the revolver and put them in his pocket, then put the revolver in a dresser

drawer. Simmons testified that he and defendant regularly wiped their guns down. As the night

went on, Simmons observed defendant become quieter and “shutdown.”

¶ 13   At some point, the police came to the front door and spoke with defendant’s father, but

Simmons did not know what was said. Simmons repeatedly asked defendant what happened

outside and received no answer. Simmons then saw on social media that a shooting had occurred

on their street and that the victim had died. Simmons informed defendant, who responded that he

“shot the n***,” and he thought that the men had tried to rob him before. Simmons asked defendant

why he shot him, and defendant responded that the victim “tried to snatch a seven out of his hand.”

Simmons understood “a seven” to refer to seven grams of marijuana or a seventh of an ounce, with

a street value of $70. Simmons replied that defendant should have “let him.” Simmons further

testified that he was with defendant when Hilt called. Simmons heard only defendant’s part of the

conversation, and heard defendant say that he was “good.” Simmons later went to sleep and

testified that he did not call the police because he did not think he had any reason to do so. At




                                                6
No. 1-19-1217


approximately 2 a.m., while a SWAT team was outside the home, Simmons jumped from the

second floor, “shatter[ing] [his] footplate,” and was arrested.

¶ 14   After receiving medical treatment, Simmons was taken to the Sauk Village Police

Department where he spoke with Detective Werniak and Sergeant Grab. The following day, he

was interviewed by an Assistant State’s Attorney (ASA) and testified under oath before the Grand

Jury. Simmons acknowledged during his testimony that he did not tell anyone prior to his trial,

including the police, the ASA, or the Grand Jury, that defendant said that he thought the men had

tried to rob him before, explaining that it was his trial testimony that counted. Simmons also

acknowledged that in 2006, he was convicted of Class X felony home invasion and sentenced to

nine years’ imprisonment.

¶ 15   On cross-examination, Simmons testified that defendant had his gun with him each time

he sold marijuana. Simmons was aware that defendant had been robbed three or four times,

including in July, a few months prior to the shooting. After Simmons heard a gunshot and met

defendant at the door, he told defendant they should leave the home, but defendant would not.

They stayed together on the lower floor until Simmons went upstairs to sleep. After defendant

declined to leave, Simmons did not see defendant bleach his hands or change, wash, or dispose of

his clothes. After defendant wiped down the gun, he put more bullets into the gun, and put the gun

in the dresser, but defendant did not do anything to get rid of the gun.

¶ 16   Sauk Village Police Sergeant Jack Evans testified that at approximately 7:11 p.m. on the

night of the shooting, he responded to a report of a person shot. Sergeant Evans went to the 2200

block of Torrance Avenue where he observed a vehicle parked in the middle of the road. A young

black male who appeared to have suffered a gunshot wound was lying next to it. Sergeant Evans




                                                 7
No. 1-19-1217


observed blood on the victim and inside the vehicle. After multiple people attempted CPR, an

ambulance arrived and transported the victim to the hospital.

¶ 17   The State presented testimony of several officers, and stipulated testimony of another,

regarding the investigation, surveillance, and search of defendant’s home. In general, their

testimony established that in the early morning hours of October 10, 2016, a multi-jurisdiction

SWAT team surrounded the residence. After the team attempted to make contact with the residents,

defendant’s father came out of the front, Simmons jumped out of the back, and defendant came

out almost an hour later. After the SWAT team deemed it safe, other officers executed a search

warrant. During that search officers recovered a black zippered hoodie with a White Sox emblem

and a pair of black sweatpants draped over a clothesline. Those items appeared to be thrown over

the clothesline, while other items of clothing were hung neatly or on hangers. They also recovered

a wallet containing defendant’s identification card, and three safes containing, among other things,

several firearms, ammunition, suspect marijuana, and suspect mushrooms. Officers also executed

a search warrant for defendant’s fingerprints and palmprints, and a buccal swab standard.

Meanwhile, at the location of the vehicle on Torrance Avenue, officers recovered $31 of

bloodstained United States currency, and a sandwich bag containing a green leafy substance.

¶ 18   Sauk Village Police Detective Sergeant Grossman testified that on the evening of October

9, 2016, he was assigned to investigate the victim’s shooting. Sergeant Grossman initially

responded to the scene of the stopped sedan on Torrance Avenue, where he spoke with other

officers. He then went to the Sauk Village police station where he spoke with Fernando. Fernando

told Detective Sergeant Grossman that the shooting occurred on the 22500 block of Nichols.

Detective Sergeant Grossman took Fernando to that area, and asked Fernando to identify the home

from which the offender had emerged. Fernando identified 22520 Nichols as the residence.



                                                 8
No. 1-19-1217


Detective Sergeant Grossman then returned to the police station, and obtained a search warrant for

that residence. Detective Sergeant Grossman was present at 2 a.m. when the search warrant was

executed. Detective Sergeant Grossman learned that someone was arrested.

¶ 19   Detective Sergeant Grossman returned to the police station, where he and Detective Jehiel

interviewed defendant, whom he identified in open court. After being advised of his Miranda

rights, defendant spoke with them without an attorney present. The interview of defendant was

electronically recorded, and clips of that interview were published and admitted into evidence.

Defendant told them that the victim “grabbed the weed and I bust [sic] and I shot him with my

.38.” He stated that he shot the victim because he “didn’t want to get robbed” and he “busted the

gun to scare him.” In response to the question of how he knew that he was being robbed, defendant

stated, “You don’t come to a drug dealer’s house and like ‘oh you got a seven on you?’ You just,

you just don’t do it.”

¶ 20   Detective Sergeant Grossman testified that he showed defendant a photo of the victim.

Defendant identified him as the man he shot, and wrote, “This is the guy” on the photograph.

Defendant was unable to identify a photo of the driver. Detective Sergeant Grossman also showed

defendant a photo that defendant identified as the .38 snub nose gun that he used to shoot the

victim, two photos that defendant identified as photos of two other firearms recovered from his

residence, and a photo that defendant identified as the cellphone recovered from his home.

¶ 21   On cross-examination, Detective Sergeant Grossman testified that defendant said that he

did not know the man who came to his door to buy marijuana. During the interview, defendant

said that when the victim came to his door to purchase marijuana, he felt that something was not

right. Defendant also told him where they could find the sweatshirt and jogger pants that he had

been wearing. Defendant told them that there was a revolver in a safe and provided them with the



                                                9
No. 1-19-1217


code to open it, so he relayed that to his team who opened the safe. Defendant provided the code

to a second safe and told them that a key was hidden in a slit in the couch and Detective Sergeant

Grossman passed that information on to the team as well. During the interview, defendant stated

that he intentionally fired his gun to scare the men in the car, and that he did not know if he had

struck anybody. Defendant also told Detective Sergeant Grossman that he learned from a Facebook

post that one of the men had likely died. Detective Sergeant Grossman recalled that he told

defendant that the detective did not know if the man defendant shot and the driver were trying to

“jack” him or not, and defendant responded, “Sounds like you already know.” He further recalled

that defendant said that he intentionally fired the gun, but that he was only intending to scare the

victim.

¶ 22      The parties stipulated that Zhou Wang, M.D., would testify as an expert in forensic

pathology. Dr Wang would testify that on October 10, 2016, he performed a post mortem exam on

the victim’s body. He observed a gunshot entrance wound on the victim’s right mid back, and

recovered an intact copper jacketed bullet from his central upper chest. Dr. Wang would testify

that the cause of the victim’s death was a gunshot wound to the back, and the manner of death was

homicide.

¶ 23      The parties further stipulated that Mary Wong was employed at the Illinois State Police

Forensic Science Center and qualified to testify as an expert in the forensic science of trace

chemistry. After analyzing a gunshot residue kit administered to defendant, Wong concluded that

defendant had discharged a firearm, contacted a primer gunshot residue related item, or had both

hands in the environment of a discharged firearm. She also analyzed a gunshot residue collection

kit administered to defendant’s “jacket” and in her expert opinion the results indicated that the




                                                10
No. 1-19-1217


sample areas contained a primer gunshot residue related item or were in the environment of a

discharged firearm.

¶ 24   The parties stipulated that Nicole Fundell would testify that she was a forensic scientist

employed by the Illinois State Police Crime Lab qualified as an expert in the area of firearms

examination and as part of her duties she examined a Charter Arms Corporation .38 Special

revolver, as well as one fired projectile, and that the firearm was in firing condition and that the

fired projectile was fired from that firearm.

¶ 25   Additionally, the parties stipulated that Pamela Wilson would testify that she was a forensic

chemist at Illinois State Police Crime Lab qualified to testify as an expert in the area of forensic

chemistry, that she conducted commonly accepted tests and found that three recovered packages

of green leafy substance tested positive for the presence of cannabis. The bag recovered from the

sedan had a total weight of 6.8 grams, while two packages recovered from defendant’s residence

had a total weight of 426.1 grams, and 77.8 grams. Another container of mushrooms tested positive

for the presence of Psilocyn weighing a total of 4.5 grams.

¶ 26   Finally, the parties stipulated that Holly Heitzman, a forensic scientist employed by the

Illinois State Police Crime Laboratory, would testify as an expert in the area of fingerprint analysis

and comparison. Heitzman would testify that she conducted a partial examination of the clear

plastic sandwich bag found at the sedan, and a sealed envelope containing one set of inked

fingerprints and palm print standard for defendant. Heitzman discovered at least one latent print

on the sandwich baggie that was suitable for comparison, and it was her expert opinion that the

latent fingerprint was made by the right thumb of defendant.

¶ 27   The State entered a certified statement of conviction for defendant for the offense of aiding

escape of a felon from an institution, entered on February 10, 2006, and rested.



                                                 11
No. 1-19-1217


¶ 28   The defense then made a motion for a directed finding. Regarding one count, possession

of a controlled substance (Psilocyn) with intent to deliver, the court concluded that the State failed

to prove defendant’s intent to deliver with regard to that charge. The court granted the defense

motion as to that count and denied it as to the remaining offenses.

¶ 29   Defendant then testified that on October 9, 2016, he lived at 22520 Nichols Avenue in Sauk

Village, a two-story home in a residential neighborhood on a block that was very poorly lit by a

few streetlights. Defendant lived with there with his father and Simmons. Defendant testified that

as of October 2016, he sold drugs out of the home, and had been doing so for approximately one

year. Defendant testified that Simmons also sold drugs and sometimes they shared customers.

Defendant acknowledged that he had a 2006 felony conviction of aiding and abetting a felon.

¶ 30   Defendant testified that in June or July of 2016, he was the victim of a home invasion

committed by his customers. The State objected to defendant’s testimony, arguing that the actions

of people other than the victim could not justify the use of force against the victim. The court

overruled the objection, stating that it anticipated that defendant might argue that he committed

second degree murder, and defense counsel responded that was “correct.” The court allowed the

testimony for that purpose. Defendant then continued his testimony, recounting that his customers

had entered his home, held him at gunpoint, pistol-whipped him in the head, punched him, kicked

him, and took his “drugs money.”

¶ 31   Defendant further testified that at approximately 7 p.m. on October 9, 2016, he was at his

home with his father and Simmons. Defendant was wearing black jogging pants and a black zip-

up hoodie with a White Sox logo and zippered pockets on each side. Someone knocked on the

door, and defendant answered. Defendant saw a young black male whom he did not know.

Defendant identified a photograph of the victim in court and testified that the victim asked



                                                 12
No. 1-19-1217


defendant if he had “a seven,” which defendant understood to mean seven grams of marijuana.

Defendant responded that he would have to get it from inside the home, asked the victim to wait,

and closed the door. After retrieving the marijuana, defendant returned to the door and opened it,

but no one was there. Defendant began to feel “suspicious.” He looked outside and saw a gold car

in the street near the curb, close to his driveway and “on the wrong side of the street,” facing north.

He observed that the brake lights were on, which made him “even more suspicious.” Standing at

the doorway, defendant could not see inside the car.

¶ 32   Defendant testified that he approached the driver’s side of the vehicle, and he could “sort

of” see into the car. He saw the window was down except for three inches, and the driver, who he

identified as Fernando, was holding a cell phone with the screen illuminated. The gear shift was

in drive, which made him “afraid.” Fernando told defendant to go to the passenger side because

the passenger had the money. As defendant walked to the passenger side, he could not initially see

the victim’s entire body. Once at the passenger side window, defendant noticed that the victim’s

seat was completely reclined so that it was even with the back seat. Defendant testified that the

victim began to move from lying all the way back in the reclined seat as he asked defendant to

smell the marijuana. The victim told defendant that he was “not going to buy the s*** if [he] can’t

smell it.” Defendant held one end of the plastic bag of marijuana in his hand, while the victim

leaned forward to smell it. Defendant then testified that the victim “snatche[d] the bag” and “in

one fluid motion *** reache[d] to the floor,” leaning his body forward. Defendant felt “[v]ery

scared” that the victim “was going to pull a gun and shoot” him, so defendant pulled out his chrome

“five-shooter” .38 revolver from his pocket and shot “[i]n the car” once. Defendant identified

photos of the floor of the vehicle showing “something” on the passenger-side floor. When asked




                                                  13
No. 1-19-1217


if that was what he saw that night, he testified that “[i]t could have been that, but I thought he was

reaching for a gun.”

¶ 33   While defendant was shooting, the car moved forward “slow” without stopping. He

observed that another customer, Hilt, had been waiting for him, but Hilt drove away in the opposite

direction of the gold car. Defendant went inside his house where his father and Simmons were,

went downstairs, and sat in his room. He did not run, hide, throw away or bury the gun, bleach his

hands, or wash his clothes. Several hours later, defendant heard a knock at the door and his father

answered it outside of defendant’s presence. Defendant thought it might have been a police officer

at the door because he saw red and blue lights and saw the police leave. The police did not come

into the house to speak to either him or Simmons. Simmons later saw on Facebook that someone

had been shot on defendant’s block and he informed defendant. Defendant did not wash up, wash

his clothes, get rid of the gun or leave the house. Defendant identified photos of the clothes that he

was wearing hanging on a clothesline along with other clothing on hangers. Defendant testified

that he had taken those clothes off after the shooting when he put on sleeping clothes and placed

them on the clothesline without washing them, as was his normal habit at the end of the day. He

also put his silver revolver and some marijuana in his safe, as he normally did at the end of the

night. Defendant explained that he did that because he and Simmons both sold drugs and he did

not want their items to become “mixed up.” Defendant testified that at approximately 2 a.m., while

he, his father and Simmons were each in their respective bedrooms, the police came over the radio

and told everyone to come out of the house. Defendant put on his shoes and within a couple of

minutes, he went to the door. Defendant saw the police take his father into custody and was told

that Simmons jumped out of the upstairs bathroom.




                                                 14
No. 1-19-1217


¶ 34   Defendant was transported to the Sauk Village Police Department where he was twice

interviewed by Detectives Grossman and Jehiel. Defendant testified that he initially denied

knowledge of the shooting because he “didn’t know what happened,” and he was waiting for the

police to tell him what happened. Neither detective indicated to defendant that they had any

information about what happened or that someone had died. At some point, Detective Grossman

told defendant that the detective did not know if “the guy was trying to jack [defendant] or not,”

and defendant believed that meant that the detective knew “what happened.” Defendant understood

“jacked” to mean that “they are trying to rob you with a gun.” Detective Jehiel also made a

comment that the men “tried to rip you,” which defendant understood to have the same meaning.

Defendant testified that at some point during the interview, one of the detectives told him that the

victim had died, and that made him feel “bad,” “nervous,” and “shocked.” Defendant told the

detectives something to the effect of “they tried to get down on me,” meaning that the men in the

car were trying to rob him “aggressively” and “with a gun.” Defendant recalled that when

Detective Jehiel asked him why he fired his gun, he responded that the victim was robbing him.

Defendant denied that he was trying to shoot the victim or to strike anyone when he fired his gun,

explaining that he was trying to scare the victim and Fernando “to prevent them from grabbing

their weapon to use on me.” Defendant told the detectives where they could find his clothes,

provided them with the combinations to, and the location of a key for, the safes in the home.

Defendant further testified that when the victim knocked on his door, there had been no prior

communication by text message or a phone call between them.

¶ 35   Defendant acknowledged that his trial testimony was different from what he told the

detectives during his interview. Defendant did not tell the detectives that the car was running, that

it was parked facing the wrong direction, that the driver’s side window was down, or that the gear



                                                 15
No. 1-19-1217


shift was in drive. Defendant also did not tell the detectives that Fernando’s foot was on the brake,

that the victim’s passenger seat was fully reclined, or that the victim leaned forward and reached

toward the floor. Finally, defendant did not tell the detectives that there was an object on the

passenger-side floor that he thought was a gun, that he thought the victim was reaching for that

gun, or that he believed the victim was going to shoot him.

¶ 36   On cross-examination, defendant testified that despite his suspicions, he did not turn away

the victim because he wanted his money. Defendant testified that he never saw the victim with a

weapon, and the victim did not threaten defendant. Defendant did not ask the victim to show him

the money or tell him where to wait before defendant retrieved the marijuana. Defendant agreed

that he could have gone back inside his house and stayed there, or asked Simmons to accompany

him to the car, but he did not do so. Defendant testified that instead, he came back to the door with

the gun in one pocket and the marijuana in the other pocket. He agreed that he brought a loaded

gun and that “you don’t bring a gun somewhere unless you plan to use it.” After seeing the brake

light, noticing that there were two people in the car and becoming uncomfortable, defendant did

not walk away, get Simmons, or ask the men to step out of the car. He felt comfortable enough to

continue with the transaction.

¶ 37   Defendant testified that, while at the passenger’s side door, defendant had the bag of

marijuana in his left hand and his loaded gun in his pocket with his right hand on it. When asked

about the victim requesting to smell the marijuana, defendant acknowledged that this was not

unusual, and that it was common for customers to want to inspect the product before purchasing

it. The victim had to sit up to smell the marijuana because his seat was reclined, and defendant was

not going to hand it over to him. As the victim moved the bag of marijuana closer to him and away

from defendant in order to smell it, defendant thought the victim was going to take the bag without



                                                 16
No. 1-19-1217


paying for it. Defendant lost control of the bag of marijuana, and defendant did not see where the

bag went. Defendant testified that there was no “struggle” between him and the victim, and that

the victim did not hold onto defendant’s person. Defendant then reached inside his pocket for his

gun, pointed it at the victim while his back was to him, aimed, fired, and shot the victim in the

back. He acknowledged that neither Fernando nor the victim threatened him, and that he never saw

a gun. Defendant further testified that he previously said that he shot because he wanted to scare

them. Defendant acknowledged that he could have only pointed the gun, or shot into the sky or at

the ground, if he wanted to scare them.

¶ 38   As the car drove slowly away from defendant, defendant walked back to the house. When

defendant arrived back at the front door, Simmons was there and asked him what happened.

Defendant told Simmons he fired a shot. Defendant did not call 911. He agreed that he did not

know what the neighbors may have seen, and that he had to get rid of some of the evidence.

Defendant took off his clothes, and took out the shell that was from the bullet he shot into the

victim and threw it into the trash because he did not want the police to find it.

¶ 39   When the police arrived and knocked on his door, defendant did not tell them what

happened. After the police arrived and later the SWAT team, he knew that the victim was dead

and that he would be taken into custody for the shooting. Defendant flushed the shell casing down

the toilet before he was taken to the police station so the police could never find it. Defendant

agreed that when the police asked defendant about the shell casing, he could have told them that

he shot the victim after he tried to rob him with a gun, but he did not. Instead, he lied and said he

did not know anything about the shooting, because he thought it would help him get out of trouble.

Defendant only started to tell the police some of the truth after they told him about some of their

investigation. The police asked defendant if Simmons knew anything, and defendant lied and told



                                                 17
No. 1-19-1217


them that he did not, and that Simmons was not even there. Defendant elaborated, asking detectives

why he would ever say anything to Simmons, because it would have been incriminating himself.

Defendant also acknowledged that before he went outside to the police, he blocked many of his

customers contacts on his cellphone because he knew the police would take his phone, and he did

not want customers contacting him while he was at the police station because it “wouldn’t look

good” to the investigating officers.

¶ 40   Defendant acknowledged that the home invasion did not involve the victim or Fernando

and that neither of them ever had a firearm or attacked him with a firearm. While he was being

interviewed, defendant did not tell anyone about the home invasion, or that he was afraid or

defending himself. Defendant further acknowledged that it was not until trial, more than two years

later, that he first contended that he was afraid for his safety. Instead, during the interview,

defendant told officers that he was trying to scare the victim and Fernando because they were

trying to rob him. Defendant agreed that it was “not just about losing money,” but also about

“losing respect” because if others found out that he let people steal from him, it would make him

“look weak.”

¶ 41   On re-direct examination, defendant testified that when he brought the gun to the car, he

did not intend to shoot anyone. Defendant did not see a gun but believed that was what the victim

was reaching for, and defendant’s reaction to fire was “immediate.” Defendant further testified

that while he deleted some customer contacts from his phone, he did not delete any calls or texts.

At the conclusion of defendant’s testimony, the defense rested.

¶ 42   In closing, the State argued that defendant knowingly and intentionally shot and killed the

victim, that defendant brought a gun to a drug deal, and that the victim and Fernando did not have

a weapon: “It was no struggle. There was no fight. What there was, was a defendant who was



                                               18
No. 1-19-1217


trigger happy, and ended [the victim]’s life over a small amount of cannabis.” The State further

argued that defendant’s actions following the shooting, particularly flushing the shell casing down

the toilet, demonstrated defendant’s consciousness of guilt. “These are not the actions of a person

acting justifiable self-defense. Those are the actions of a person trying to cover their tracks.”

¶ 43   The defense argued that defendant was “justified in his belief that his life was in danger

and that he could possibly be shot” and that his beliefs were “reasonable given the nature of this

transaction,” defendant’s “overall lifestyle,” his “previous victimization,” and “the behavior of the

people in the car.” The defense argued that the victim was reaching down, and that it was

reasonable under the circumstances for defendant to believe that the victim was reaching for a gun.

¶ 44   The court pronounced defendant guilty on all counts. The court explained:

                “Here’s how I see the facts in this case. Damonte Fernando and the decedent victim

                here Gerald Fortson went to Steven Poppo’s house in Sauk Village, Illinois. And I

                don’t think there is any doubt about it when you take a look at the case realistically

                that they went there with the intent to steal weed from him. According to

                [Fernando], they only had $40 amongst them. But they went to buy $70 worth. How

                do we know that? By what was recovered inside of the car which was *** 6.8 grams

                of cannabis close to 7 grams. The Defendant said that the guy was looking to buy a

                seven, which is seven grams. So that’s $70 worth. They didn’t have enough money

                to buy the weed. So when [the victim] is smelling the weed *** that was a ruse to

                gain control of the bag. Because we heard [Fernando] testify at some point [the

                victim] said come on; we gone. That was a signal to [Fernando] that I have secured

                possession of the weed. Let’s get out of here. And that’s what [Fernando] did. He

                sped off. And when he sped off, the Defendant shot [the victim] in the back. And



                                                 19
No. 1-19-1217


                this was a[n] unprovoked attack. It was not a forcible felon[y], which occurred. The

                statute that’s in play here is use of force in defense of person, 720 I.L.C.S., 7-1. A

                person is justified in the use of force against another when and to the extent that he

                reasonabl[y] believes that such conduct is necessary to defend himself or another

                against such imminent use of force or unlawful force. However, he is justified in

                the use of force which is intended or likely to cause death or great bodily harm only

                if he reasonabl[y] believes that such force is necessary to prevent imminent death

                or great bodily harm to himself or another or the commission of a forcible felony.

                Merely getting possession of a bag of marijuana is not a forcible felony. Also [the

                victim] posed no imminent threat of great bodily harm or death to the Defendant in

                this case.

                                                         ***

                        What happened here was the Defendant was upset that somebody was

                getting away with his work, and he shot the gun. Simpl[e] as that.”

¶ 45   The court found that defendant’s actions were intentional, and not reckless, noting

specifically the location of the victim’s injury in his back next to his spinal column. The court

stated, “[t]his was not I was just trying to scare him. This was I was trying to shoot him, and I hit

my target.” The court also explained that defendant’s actions following the shooting negated the

defense’s claim. He noted Simmons’s testimony that defendant wiped down the handgun, and

defendant’s acknowledgment that he changed his clothes and disposed of the shell casing by

flushing it down a toilet.




                                                 20
No. 1-19-1217


¶ 46   The court found defendant to be “not convincing” and “not a very credible witness.” It

noted that the “most damaging evidence in this case” was defendant’s statement to Detectives

Grossman and Jehiel. The court observed that defendant had

                “every opportunity in the world to talk about how [the victim] may have been

                reaching down for a gun underneath the seat. How I got home invaded several

                months ago, and I am afraid that these guys were going to get the gun that I had on

                me, and shoot me. And all we had from the defendant was silence. The only time

                he talked he was lamenting maybe he will be eating soybean burgers in the Illinois

                Department of Corrections.”

The court also pointed out that when defendant was shown a picture of the victim and “asked ***

an open-ended question” about whether he knew who he was, defendant responded that it “looks

like the guy that I shot,” and wrote, “This is the guy” on the photograph. The court elaborated:

                “He could have put down that’s the guy who was reaching down, looking to get a

                gun. That’s the guy who was going to try to rob me. He could have put down any

                of that. The only thing he put down [was] this is the guy. It was an open-ended

                invitation by Grossman. *** Nothing prevent[ed] him from saying this is the guy

                that tried to rob me.”

¶ 47   The court concluded:

                “So I find that the State has proven the defendant guilty of first degree murder

                beyond a reasonable doubt. But it doesn’t end the inquiry there because now we

                have to determine whether the defense has proved by a preponderance of the

                evidence the mitigating factor that at the time of the offense—at the time of the

                offense, not two years, four months later—that he had an actual subjective belief



                                                21
No. 1-19-1217


                [in] the need for self-defense but his belief was unreasonable. And he bases this

                belief on a claim that he was home invaded and pistol whipped and robbed at gun

                point during a home invasion several months ago. And that’s why he claims he had

                an actual subjective belief [in] the need for defense. I don’t buy that at all. That’s

                concocted.

                       That’s been concocted over the pendency of this case. If [he] had that belief,

                he should have talked about it back in October of 2016. He shouldn’t have waited

                until January of 2019 to make that claim. That claim rings very, very hollow in this

                court’s mind. And I believe that he had absolutely no subjective belief [in] the need

                for self-defense.

                       This was indeed a murder case over 7 grams of weed. It’s really hard to get

                your head around. But it’s a finding of guilty, all counts.”

¶ 48   The trial court found defendant guilty of first-degree murder, rejecting his claim of self

defense and finding that he personally discharged the firearm. The court also found defendant

guilty of one count of possession of cannabis with intent to deliver, twelve counts of unlawful use

of a weapon by a felon, and two counts of possession of a controlled substance. Defendant’s motion

to reconsider the finding of guilt, or, in the alternative, for a new trial was denied. The court

sentenced defendant to 50 years’ imprisonment for the first-degree murder count. Additionally,

the court sentenced defendant to five years’ imprisonment for possession of cannabis with intent

to deliver, five years’ imprisonment for unlawful use of a weapon by a felon, and three years’

imprisonment for possession of a controlled substance, to be served concurrently with each other,

but consecutively to the first-degree murder count. Defendant’s motion for reconsideration of his

sentence was denied. Defendant filed a timely notice of appeal.



                                                 22
No. 1-19-1217


¶ 49   In this court, defendant first contends that the State failed to prove his guilt beyond a

reasonable doubt. He asserts that the evidence at trial failed to rebut his claim that his use of force

was legally justified to prevent the commission of the forcible felony of robbery.

¶ 50   When a defendant challenges the sufficiency of the evidence, the relevant question is

whether, after reviewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt. People

v. Hall, 194 Ill. 2d 305, 330 (2000). A conviction will not be set aside unless the evidence is so

improbable or unsatisfactory that there remains a reasonable doubt as to the defendant’s guilt. Id.

A reviewing court does not retry the defendant or substitute its judgment for that of the trier of fact

with regard to the credibility of witnesses, the weight to be given to each witness’s testimony, or

the reasonable inferences to be drawn from the evidence. People v. Ross, 229 Ill. 2d 255, 272

(2008). A reviewing court will not overturn a fact-finder’s credibility determinations merely

because the reviewing court would have decided the case differently. People v. Valentin, 347 Ill.

App. 3d 946, 951 (2004). Specifically, “[w]hether a killing is justified under the law of self-defense

is a question of fact [citations] and the fact finder is not required to accept as true the defendant’s

evidence in support of that defense.” People v. Huddleston, 243 Ill. App. 3d 1012, 1018-19 (1993).

Instead, “the trier of fact is obliged to consider the probability or improbability of the evidence,

the circumstances surrounding the event, and all of the witnesses’ testimony.” Id.

¶ 51   In order to prove that defendant committed first-degree murder, the prosecution was

required to prove that he killed the victim without lawful justification and with the intent to kill or

do great bodily harm, or knowing that his acts would result or likely result in the victim’s death.

720 ILCS 5/9-1(a)(1) (West 2016). Self-defense is an affirmative defense to first degree murder




                                                  23
No. 1-19-1217


and, once raised, the State has the burden of proving beyond a reasonable doubt that the

defendant’s use of force was not legally justified. People v. Jeffries, 164 Ill. 2d 104, 127 (1995).

¶ 52   Section 7-1 of the Criminal Code provides that:

                “A person is justified in the use of force against another when and to the extent that

                he reasonably believes that such conduct is necessary to defend himself or another

                against such other’s imminent use of unlawful force. However, he is justified in the

                use of force which is intended or likely to cause death or great bodily harm only if

                he reasonably believes that such force is necessary to prevent imminent death or

                great bodily harm to himself or another, or the commission of a forcible felony.”

                720 ILCS 5/7-1(a) (West 2016).

¶ 53   As the plain language of the above indicates, deadly force may be used in two separate

circumstances: where a person reasonably believes that such force is necessary (1) to prevent

imminent death or great bodily harm to himself or another, or (2) to prevent the commission of a

forcible felony.

¶ 54   At trial, defendant focused mainly on the first circumstance. As defense counsel argued in

closing, the defense’s position was that defendant was “justified in his belief that his life was in

danger and that he could possibly be shot.” The defense was based primarily on defendant’s history

of being a victim of a home invasion, his unease during the encounter with the victim, and his

belief that the victim was reaching for a gun on the floor of the vehicle. In the alternative, the

defense asked the court to find based on the same circumstances that defendant had a genuine but

unreasonable belief in the need for self-defense, resulting in a lesser conviction of second-degree

murder. The court rejected both claims, concluding that defendant had no such belief, reasonable

or unreasonable. The court stated that it “d[id]n’t buy that at all,” and that the defense was



                                                 24
No. 1-19-1217


“concocted over the pendency of this case,” specifically noting that defendant waited until trial to

make the claim.

¶ 55   Now, defendant focuses on the second part of the statute, arguing that he shot the victim in

self-defense in order to prevent the forcible felony of robbery. Defendant contends that when the

victim snatched the bag of marijuana intending to take it without paying for it, the victim was

committing the forcible felony of robbery, and defendant was justified in shooting him to prevent

that robbery.

¶ 56   Robbery is a forcible felony. 720 ILCS 5/2-8 (West 2016). A person commits robbery when

he knowingly takes property from the person or presence of another by the use of force or by

threatening the imminent use of force. 720 ILCS 5/18-1(a) (West 2016). However, “a simple

snatching or taking of property” from a person is not sufficient force to constitute a robbery. People

v. Merchant, 361 Ill. App. 3d 69, 72 (2005). The difference “ ‘between private stealing from the

person of another [larceny or theft] and robbery lies in the force or intimidation used.’ ” People v.

Pierce, 226 Ill 2d 470, 478 (2007) (quoting Hall v. People, 171 Ill. 540, 542 (1898)). As our

supreme court has explained, “the gist of the offense of robbery is the force or fear of violence

directed at the victim in order to deprive him of his property.” People v. Dennis, 181 Ill. 2d 87,

104 (1998). An act may constitute robbery where “a struggle ensues, the victim is injured in the

taking, or the property is so attached to the victim’s person or clothing as to create resistance to

the taking.” People v. Hay, 362 Ill. App. 3d 459, 466 (2005). “A taking from the person or presence

is met when the property is in the possession or control of the victim and the robber uses violence

or fear of violence as the means to take it.” Dennis, 181 Ill. 2d at 101. “In the absence of facts to

show that fear was reasonable, a mere subjective feeling of fear will not support a conviction for

robbery.” Id., at 102.



                                                 25
No. 1-19-1217


¶ 57   Defendant argues in this appeal that the evidence reflects that the victim used sufficient

force to constitute the forcible felony of robbery and that defendant was justified in using force to

prevent the commission of the robbery. While defendant did not specifically make this claim at

trial, the court indicated that it would have rejected a claim that defendant’s use of deadly force

was justified to prevent “the commission of a forcible felony.” The court specifically noted that,

while it agreed that Fernando and the victim intended to steal the marijuana, “[m]erely getting

possession of a bag of marijuana is not a forcible felony.” The court rejected defendant’s claim

that he was afraid, or that he was merely trying to “scare” the victim. Instead, the court believed

that defendant shot the victim because defendant “was upset that somebody was getting away with

his work.”

¶ 58   When viewed in the light most favorable to the State, the record supports the court’s

conclusion that, while the victim and Fernando intended to dispossess defendant of the bag of

marijuana, that dispossession did not rise to the level of a robbery. Fernando and the victim were

unarmed, and did not threaten or cause injury to defendant. As defendant testified, he and the

victim were both holding the bag of marijuana as the victim moved it closer to himself so that he

could smell it. Defendant acknowledged that this was not unusual, and that it was common for

customers to want to inspect the product before purchasing it. He further testified that when the

victim snatched the bag, the victim was not holding onto his person. Both defendant and Fernando

confirmed that there was no “struggle” over the bag. Defendant agreed that he simply lost control

of the bag, and then shot at the victim as he fled. As the record supports the trial court’s conclusion

that the victim did not use force or the threat of force in taking the bag of marijuana from defendant,

the court properly determined that the victim’s actions did not amount to a robbery. See People v.

Patton, 76 Ill. 2d 45, 47-48 (1979) (finding that the prosecution failed to establish the elements of



                                                  26
No. 1-19-1217


robbery where the defendant “swiftly grabbed” the victim’s purse from her fingertips, causing her

arm to be thrown back “a little bit,” and the purse “was gone before [the victim] realized what had

happened.”); Hall, 171 Ill. at 542-43 (“where it appeared that the article was taken without any

sensible or material violence to the person, as snatching a hat from the head or a cane or umbrella

from the hand of the wearer, rather by sleight of hand and adroitness than by open violence, and

without any struggle on his part, it is merely larceny from the person.”); People v. O’Connor, 310

Ill. 403, 407 (1923) (reversing robbery convictions of defendants who grabbed a pocketbook from

the hand of their victim). Viewing all the evidence in the light most favorable to the State, as we

are required to do on appeal (Hall, 194 Ill. 2d at 330), we find that the State presented sufficient

evidence to support defendant’s first-degree murder conviction and to rebut defendant’s claim of

self-defense.

¶ 59    Defendant next contends that he was denied his due process right to a fair trial because the

court made a “mistake of law” and “failed to properly analyze [his] justifiable use of force claim.”

Defendant contends that “the court disregarded [defendant]’s defense that he was robbed and

mistakenly found that [the victim]’s taking was ‘[m]erely getting possession of a bag of

marijuana.’ ”

¶ 60    As a threshold matter, the State contends that this issue is forfeited because defendant failed

to object at trial and raise the matter in a written post-trial motion.

¶ 61    In general, to preserve an issue for review, a party ordinarily must raise it at trial and in a

written posttrial motion. People v. Cregan, 2014 IL 113600, ¶ 15. A defendant, however “ ‘need

not interrupt a trial court to correct a trial court’s misapprehension, after defense counsel has just

argued the same to the court.’ ” People v. Williams, 2013 IL App (1st) 111116, ¶ 108 (quoting

People v. Mitchell, 152 Ill. 2d 274, 324 (1992)). Although defendant did not immediately object



                                                   27
No. 1-19-1217


during the trial court’s findings, counsel argued in closing that the victim and Fernando were “there

*** to rob” defendant.” And, while defendant did not define the issue precisely in his post-trial

motion, defendant asserted that he was “denied due process of the law.” As our supreme court has

explained, constitutional issues that were properly raised at trial and may be raised later in a

postconviction petition are not subject to forfeiture for failing to include them in a posttrial motion.

Cregan, 2014 IL 113600, ¶ 15; see also Mitchell, 152 Ill. 2d at 325 (1992) (despite the defendant’s

failure to raise an issue with specificity in his posttrial motion, the issue on appeal was not waived

where it involved “the type of constitutional error which may be later raised in a post-conviction

hearing.”). In these circumstances, we would not find this issue forfeited.

¶ 62    Nevertheless, we note that defendant’s argument on this issue is essentially a regurgitation

of his reasonable doubt argument. Because we have previously concluded that the court properly

considered, and rejected, defendant’s self-defense claim, we also reject defendant’s claim that the

court’s “misapprehen[sion] [of] the law den[ied] defendant a fair trial” on the merits. As explained

above, it is clear that the trial court understood the applicable self-defense standard, and determined

that the victim’s actions did not rise to the level of a forcible felony that would have justified

defendant’s use of deadly force. Accordingly, the record does not reflect any mistake of law, let

alone one that denied defendant a fair trial.

¶ 63    For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 64    Affirmed.




                                                  28